                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


STATE OF FLORIDA,

                     Plaintiff,

v.                                                       Case No: 6:18-cv-1937-Orl-40TBS

JOAO MORALES,

                     Defendant.
                                          /

                                          ORDER

       This cause is before the Court on Magistrate Judge Thomas B. Smith’s November

19, 2018, Report & Recommendation. (Doc. 3 (the “Report”)). In this matter, pro se

Defendant seeks to remove an ongoing state court criminal prosecution to this court.

(Doc. 1). In support, Defendant cites several bases for federal court jurisdiction, none of

which are valid of course. (See Docs. 1, 3). As Magistrate Judge Smith correctly noted in

the Report, this Court lacks subject matter jurisdiction over Defendant’s case. (See Doc.

3). This case is therefore due to be remanded immediately.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. The Report (Doc. 3) is ADOPTED and CONFIRMED and made a part of

              this Order.

          2. This case is remanded to the Circuit Court of the Ninth Judicial Circuit in

              and for Osceola County, Florida.

          3. The Clerk of Court is DIRECTED to send a certified copy of this Order to

              the Clerk of Court for the Circuit Court of the Ninth Judicial Circuit in and for

              Osceola County, Florida.
          4. The Clerk of Court is thereafter DIRECTED to terminate all pending

             deadlines and close the file.

      DONE AND ORDERED in Orlando, Florida on November 20, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             2
